Exhibit 23.2 CL-101-A CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Tanke Biosciences Corporation We hereby consent to the use, in the registration statement on Form S-1/A dated September 28, 2012 of the audited financial statements of Tanke Biosciences Corporation for the year ended December 31, 2010 and the results of its operations and its cash flows for the year then ended, stated in our report dated May 12, 2011, except as to note 2(a), which is as of April 16, 2012. Yours truly, PARKER RANDALL CF PARKER RANDALL CF (H.K.) CPA LIMITED Certified Public Accountants, Hong Kong September 28, 2012 Room 2112, 21/F, North Tower, Concordia Plaza, 1 Science Museum Road, Tsim Sha Tsui, Kowloon, Hong Kong 香港九龍尖沙咀科學館道 1號康宏廣場北座 2112 室 Tel (电话): +ax (传真): +
